Citation Nr: 0525663	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-28 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
left eye injury, for the period from July 1950 to August 
1997.

2.  Entitlement to an earlier effective date for the grant of 
service connection for post-traumatic stress disorder.

3.  Entitlement to an earlier effective date for the grant of 
service connection for residuals of a lumbosacral spine 
injury. 


REPRESENTATION

Appellant represented by:	Sharon Mullane, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to May 1946 
and from April 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted entitlement to an 
earlier effective date (July 1950) for the grant of service 
connection for residuals of a left eye injury, and granted an 
increased rating for that disability, effective August 1997.  
The veteran perfected an appeal as to the 0 percent rating 
for the period from July 1950 to August 1997.  Additionally, 
the appeal stems from a June 2003 rating decision in which 
the RO denied earlier effective dates for the establishment 
of service connection for post-traumatic stress disorder 
(PTSD) and residuals of a spine injury.  

In May 2004, the veteran appeared before a Decision Review 
Officer in conjunction with his appeal for an earlier 
effective date and rating for his eye disability.  The 
hearing transcript has been associated with the claims file.  
Additionally, in June 2005, the veteran testified before the 
undersigned Veterans Law Judge on all three issues now on 
appeal.  He presented new evidence at that time and waived 
his right for the RO to review that evidence in the first 
instance.  The transcript of that hearing also has been 
associated with the claims folder. 

In July 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).



FINDINGS OF FACT

1.  For the period from July 25, 1950, to August 27, 1997, 
the veteran had left eye vision of counting fingers at 3 feet 
or better, and vision in his right eye measuring between 
20/20 and 20/25.

2.  Left eye visual acuity worse than counting fingers at 3 
feet was first shown January 27, 1999.

3.  There is no evidence of anatomical loss of the service-
connected left eye or visual impairment of the right eye of 
20/50 or worse.

4.  In September 1998, the RO denied the veteran's claim for 
service connection for PTSD; the veteran did not appeal the 
decision after notice thereof.

5.  The veteran attempted to reopen his claim of service 
connection for PTSD in February 2000, by submitting a medical 
record documenting a January 28, 1999, diagnosis of the 
disorder. 

6.  In a June 2000 rating decision, the RO granted service 
connection for PTSD, effective the date of the first 
documented diagnosis after his initial claim.

7.  The veteran's claim for service connection for residuals 
of a lumbosacral spine injury was received on August 26, 
1997.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for residuals of a 
left eye injury, for the period from July 1950 to August 
1997, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.79, 4.84a, Diagnostic 
Code 6070 (2004).

2.  The criteria for special monthly compensation for 
blindness in one eye, having only light perception, during 
the period from July 25, 1950, to January 27, 1999, have not 
been met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 
3.350 (2004).

3.  The criteria for an effective date prior to January 18, 
1999, for service connection for post-traumatic stress 
disorder have not been met.   38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).

4.  The criteria for an effective date prior to August 26, 
1997, for service connection for residuals of a lumbosacral 
spine injury have not been met.   38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issues on appeal arise from claims 
for earlier effective dates, which were adjudicated initially 
without proper notice.  However, during the complicated 
procedural history of these claims, in October 2004, the AOJ 
provided notice to the veteran regarding the VA's duties to 
notify and to assist.  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for earlier effective dates, as well as for an 
increased evaluation; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claims.  

In February 2005, the AOJ conducted a review of the left eye 
claims (increased evaluation and earlier effective date) and 
readjudicated them based on all the evidence, without taint 
from prior adjudications.  In a May 2005 supplemental 
statement of the case, the AOJ readjudicated the other two 
earlier effective date claims, without taint from prior 
adjudications.  Therefore, the Board finds no prejudice in 
the fact that the initial AOJ denials pre-dated VCAA-
compliant notice.  Accordingly, the Board finds that the 
content and timing of the notices comport with the 
requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified, 
relevant records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluation - Residuals of Eye Injury

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for residuals of a left 
eye injury, for the period from July 1950 to August 1997, in 
February 2005, based on additional records from the service 
department.  Where, as here, a claim is reopened by such 
records, 38 C.F.R. § 3.156(c) applies:

The retroactive evaluation of disability 
resulting from disease or injury 
subsequently service-connected on the 
basis of the new evidence from the 
service department must be supported 
adequately by medical evidence.  Where 
such records clearly support the 
assignment of a specific rating over a 
part or the entire period of time 
involved, a retroactive evaluation will 
be assigned accordingly except as it may 
be affected by the filing date of the 
original claim.

A noncompensable rating was assigned under DC 6070.  This 
rating was based on a lack of medical evidence showing a 
compensable impairment of visual acuity prior to August 1997.

The Board observes that the medical evidence (specifically, 
the measurement of visual acuity) available prior to August 
1997, and particularly that found in the veteran's service 
medical records of his two periods of service, is 
contradicted by recently submitted medical evidence.  

When the veteran was examined in May 1942, prior to entering 
service, his visual acuity was measured at 20/20, or normal 
vision.  On three occasions during this first period of 
service, notes were made in the veteran's records referencing 
left eye damage, and indicating a lack of flight time on 
flight surgeons' orders.  The veteran's May 1946 separation 
examination, however, listed the veteran's visual acuity as 
20/20.

Before the veteran reentered service in May 1951, he 
underwent a VA eye examination in conjunction with his 
original claim for service connection.  This September 1950 
exam revealed visual acuity of 20/70 in the left eye, 
indicative of impaired vision. 

The veteran's March 1951 entrance examination for his second 
period of service, however, documented a visual acuity of 
20/30.  On three occasions during this period, a prior left 
eye injury with vision loss was referenced and once 
characterized as "severe."  Defects of the veteran's night 
vision and depth perception caused the veteran's flight 
status to be revoked.  The veteran separated from active duty 
service in April 1953.

In March 1963, the veteran's flying status for the U.S. Air 
Force Reserve was terminated, for "non performance of rated 
duties."  Also of record is correspondence from the veteran 
to the Air Reserve Center, dated in March 1963, requesting 
that he be assigned to inactive reserve status, "[d]ue to 
deterioration and permanent eye sight damage" which caused 
him to be "not able to maintain required flight proficiency 
requirements." 

Private and VA medical records, dated from August 1997 to 
June 2005, document the severity of the veteran's left eye 
disability and demonstrate that visual acuity in the right 
eye has been between 20/20 and 20/25.  Visual acuity in the 
left eye, however, was noted to be "count fingers at five 
feet" on August 21, 1997; at ten feet in March 1998; and 
having only light perception from January 27, 1999, to the 
present.

During his hearing before the undersigned, the veteran 
testified credibly as to the in-service accident which 
precipitated the damage to his eye and the residuals thereof. 
He stated that he lost all useful vision in the left eye from 
that point forward.  He testified as well to his desire to 
keep flying at that vital time during World War II, and that 
he was cognizant that if the extent of the damage to his eye 
was known, he would not be allowed to fly.  He intimated that 
the visual acuity records associated with his service file 
were unreliable for this reason.

At the hearing, the veteran submitted a June 2005 
consultation report written by a neuro-ophthalmologist who 
specializes in ocular trauma.  The doctor examined the 
veteran on two occasions and reviewed his military records.  

The ophthalmologist noted that the veteran has a stable left 
post-traumatic retinal scar.  He further indicated that the 
type of trauma suffered by the veteran in 1944 (for which 
service connection is established) was certainly sufficient 
to cause the type of macular scarring noted on examination.  
He opined that it "would have been impossible for the retina 
in his left eye to be traumatized, heal, and then deteriorate 
again, as the records seem to indicate."  He then went on to 
state with a reasonable degree of medical certainty that the 
records documenting visual acuity in 1951, prior to his 
return to active duty, were likely inaccurate, as it would be 
medically impossible to have gone from severe vision loss due 
to trauma in 1944 to 20/20 visual acuity later.  The 
ophthalmologist then indicated that it was medically 
reasonable for the veteran to have only light perception in 
his left eye after the initial accident in service. 

The Board notes that while the regulations referable to 
disabilities of the eye have been amended since 1950, the 
effective date of the veteran's grant of service connection, 
the rating under DC 6070 has consistently been 30 percent.

Specifically, blindness in one eye, having light perception 
only, will be rated as 30 percent disabling where there is no 
service-connected loss of vision in the other eye, or where 
the service-connected vision in the other eye is 20/40 or 
better.  38 C.F.R. 
§ 4.84a, DC 6070.  The Board notes that in this case, service 
connection is in effect for pterygium of the veteran's right 
eye; however, this is not considered vision loss, nor has it 
interfered with the veteran's vision.

Loss of use or blindness of one eye, having only light 
perception, exists when there is inability to recognize test 
letters at 1 foot (.30 m.) and when further examination of 
the eyes reveals that perception of objects, hand movements 
or counting fingers cannot be accomplished at 3 feet (.91 
m.); with lesser extents of vision, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than 3 feet (.91 m.), being considered of negligible 
utility.  38 C.F.R. § 4.79.

A higher evaluation of 40 percent would require that there be 
service-connected loss of vision in the veteran's right eye, 
specifically an acuity of 20/50 or worse.  38 C.F.R. § 4.84a, 
DC 6069.  Also, a 40 percent rating could be assigned if 
there is an anatomical loss of the left eye and visual acuity 
in the right eye is 20/40 or better.  38 C.F.R. § 4.84a, DC 
6066.

Based on the record as a whole, the Board finds that the 
veteran's disability picture for the period from July 1950 to 
August 1997 more nearly approximates that contemplated by the 
30 percent rating under DC 6070.  The veteran testified 
credibly as to his symptoms immediately following the in-
service injury and thereafter, indicating he had lost all 
useful vision in the left eye from that time on, which he is 
competent to do.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Of course, he is not competent to give a 
precise measurement of the nominal remaining vision over that 
period.  The June 2005 expert ophthalmologist opinion 
described with reasonable medical certainty the level of 
disability the veteran likely experienced in the interim 
years since the injury.  The Board finds this opinion to be 
integral to granting a compensable rating of 30 percent, and 
no higher, back to 1950 in this case.  Prior to 1997, the 
reliability of the measurements of visual acuity (the latest 
being in 1951) has been impeached by the veteran's testimony 
and the June 2005 medical opinion.  Those measurements were 
recorded at a time when the veteran was motivated to retain 
flying status.  There are no recorded visual acuity 
measurements between 1951 and 1997.  The June 2005 opinion 
indicates the veteran was, "within a reasonable degree of 
medical certainty," blind in the left eye from the trauma 
forward.

The veteran is currently receiving the maximum schedular 
amount possible for blindness in the left eye, with 20/40 or 
better in his right eye.  Neither eye has been enucleated, 
and there is no evidence of visible distortion or any other 
type of cosmetic defect.  As the veteran clearly retains both 
eyes, the provisions of Diagnostic Code 6066 are not for 
application.  In addition, as there is no evidence suggesting 
impairment of ocular muscle function, the provisions of 
Diagnostic Code 6090 are also not for application. 

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

The Board finds that the schedular evaluations in this case 
are adequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalization for his service-connected 
eye condition.  Although one may anticipate an adverse impact 
on the veteran's employment because of the existing visual 
loss, that fact and the current rating are an acknowledgement 
of the impact on the veteran's ability to work.  In addition, 
as discussed below, the veteran has been afforded special 
monthly compensation for this disability.  The Board observes 
that there is currently no basis for consideration of a 
higher rating on extraschedular grounds.


Special Monthly Compensation

Under 38 U.S.C.A. § 1114(k), special monthly compensation is 
payable for blindness of one eye having only light 
perception.  See also 38 C.F.R. § 3.350(a)(4).  Under 
38 C.F.R. § 4.79, the remaining visual acuity, if any, must 
be less than counting fingers at 3 feet.  Unlike the above 
analysis, the implicit suggestion of the June 2005 opinion to 
the effect that the left eye has had light perception only 
since 1950 or earlier is rebutted by the findings in 1997 
(counting fingers at 5 feet), and 1998 (counting fingers at 
10 feet).  At the time of those examinations, there was no 
motive to downplay the severity of the left eye visual 
defect.  Moreover, the lay statement of a former employer, 
Mr.A., indicates that "failing eyesight" was a factor in 
the veteran's cessation of employment.  This suggests a 
worsening condition rather than one which had been stable 
since 1950.  The earliest showing of "light perception 
only" was the examination of January 27, 1999.  Accordingly, 
special monthly compensation for loss of use of the left eye 
may not be effective before that date.


Earlier Effective Dates

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.

Effective dates for service connection based on an original 
claim generally are not based on the date the condition began 
and cannot be any earlier than date of receipt of claim.  
See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(holding that "the effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA").  

I.  PTSD

The veteran contends that he is entitled to an effective date 
prior to January 18, 1999, for the establishment of service 
connection for PTSD. 

In correspondence received by VA on January 20, 1998, the 
veteran indicated his desire to initiate a claim for a 
psychiatric illness, to include nightmares about his combat 
experiences.  On January 29, 1998, VA received the veteran's 
responses to a PTSD questionnaire.  Medical evidence, to 
include an April 1998 VA PTSD examination and an August 1998 
treatment report from the Miami Vet Center, failed to 
establish a diagnosis of PTSD or other mental disability.  
The veteran's claim was denied in September 1998.  As 
established by law, he had one year to appeal this decision.  
He did not do so. 

In February 2000, the veteran reopened his claim for PTSD by 
submitting evidence of a diagnosis established during a 
January 28, 1999, VA Mental Health Clinic consultation.  By 
rating decision dated in June 2000, the RO granted service 
connection for PTSD, effective January 18, 1999, incorrectly 
referencing that as the first date of confirmed diagnosis.  

The Board notes at the outset that the veteran testified 
before the undersigned that the January 1998 correspondence 
was the first instance in which he expressed his intent to 
file a claim.  Therefore, dates prior to then are not for 
consideration.

In this case, the effective date for service connection for 
the veteran's PTSD was fixed in accordance with the facts 
found, that is, the date of the initial diagnosis of PTSD.  
While the veteran did file a claim prior to the one upon 
which service connection was granted, in January 1998, the 
facts at that time did not warrant granting the benefit, as 
the evidence did not establish that the veteran carried a 
diagnosis of a psychiatric disability.  It was not until 
January 1999 that a diagnosis was entered.  In light of this 
fact, the Board concludes that the date of the diagnosis is 
the correct effective date; therefore, an effective date 
earlier than that established by the RO (January 18, 1999) is 
not warranted in this case.

As a final matter, the Board recognizes that the RO erred in 
establishing January 18 as the effective date, in so far as 
that date is 10 days prior to the date of the actual 
diagnosis.  However, the Board notes that such error which is 
in the nature of a clerical error, is harmless to the 
veteran.

II.  Lumbosacral Spine Injury 

The veteran contends that he is entitled to an earlier 
effective for residuals of a lumbosacral spine injury 
incurred in World War II.  It appears from his June 2005 
testimony that he is contending such because he was noted to 
have a "severe spinal injury" in records dated in 1945, and 
therefore compensation should go back to that date.

The Board notes that the veteran initially expressed his 
desire to seek service connection for a back disability in 
correspondence received by VA on August 26, 1997.  The 
veteran was examined and found to have degenerative arthritis 
of the lumbar spine with stenosis.  By rating decision in 
September 1998, the RO established service connection for 
residuals of a lumbosacral spine injury, effective August 26, 
1997, the date of his claim.

Although the veteran may indeed have suffered from his now 
service-connected back disability prior to August 1997, the 
Board reiterates that the effective date for service 
connection based on an original claim is not based on the 
earliest medical evidence demonstrating a causal connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA.  See 
Lalonde v. West, supra.  

The veteran did not submit a claim for a back disability at 
any time before the informal claim received on August 26, 
1997, which was more than one year after his separation from 
active service.  In light of this fact, the Board concludes 
that an effective date earlier than August 26, 1997, is not 
warranted in this case under VA regulations governing 
effective dates for awards based on an original claim for 
service connection.


ORDER

Entitlement to a 30 percent rating for residuals of a left 
eye injury, for the period from July 1950 to August 1997, is 
granted, subject to regulations applicable to the payment of 
monetary benefits, to include 38 C.F.R. §§ 3.654 and 3.700, 
referable to periods of active duty.

Special monthly compensation for loss of use of the left eye 
prior to January 27, 1999, is denied.

Entitlement to an earlier effective date for the grant of 
service connection for post-traumatic stress disorder is 
denied.

Entitlement to an earlier effective date for the grant of 
service connection for residuals of a lumbosacral spine 
injury is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


